TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00054-CV


Bradley Dixon and Curtis Rothe, Appellants

v.


American National Property and Casualty Company; Thomas Pitchford;
and Gary Jones, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. D-1-GN-04-004136, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellants Bradley Dixon and Curtis Rothe have filed an unopposed motion to
dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).  Appellants and appellees have agreed that each
party shall bear its own costs in this appeal.  We grant the motion, dismiss the appeal, and tax the
costs in accordance with the parties' agreement.  See id.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Appellants' Motion

Filed:   May 1, 2007